Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2015

                         No. 04-15-00431-CR and No. 04-15-00432-CR

                                   David Jermain HAWKINS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR0290 and 2015CR0291
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

        In the interest of the efficient administration of the court’s docket, we order Appeal Nos.
04-15-00431-CR and 04-15-00432-CR consolidated. The parties must file motions, briefs, and
other pleadings as if the appeals were one but put both appeal numbers in the style of the case.
However, a record must be filed in each appeal, the record in each case will remain separate and,
if supplementation of the record becomes necessary, the supplemental material must be filed in
the appeal to which it applies. The cases must be argued together in one brief, as in a single
appeal, and if oral argument is requested and granted, the entire case must be argued as a single
appeal, with the total time limit for each party equal to the ordinary time limit for a party in a
single appeal. The court will dispose of both appeals in the same judgment, opinion, and
mandate.

       The final portion of the appellate record was filed September 15, 2015. Accordingly,
appellant’s brief is due in this court on or before October 15, 2015.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court